Citation Nr: 1807437	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-17 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hearing loss in the right ear.


REPRESENTATION

The Veteran represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the United States Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran appeared and presented sworn testimony before the undersigned Veterans Law Judge at a December 2017 videoconference hearing.  A copy of the hearing transcript has been associated with the electronic claims file.

Relevant evidence has been received since the March 2014 Statement of the Case and via correspondence the Veteran has waived initial RO review of this new evidence.  See 38 C.F.R. § 20.1304(c) (2017).  Appellate consideration may proceed.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the evidence shows right ear hearing loss for VA compensation purposes that is related to in-service acoustic trauma.


CONCLUSION OF LAW

The criteria for entitlement to service connection for right ear hearing loss have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable the Veteran to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1) (2012); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

Further, neither the Veteran nor his representative has alleged any deficiency with the conduct of his Board hearing as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens, 814 F.3d at 1361, that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1381.  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.
The regulations pertinent to this decision were previously provided to the Veteran in the November 2011 rating decision and March 2014 Statement of the Case.  Since the Veteran has had adequate notice of the pertinent laws governing this appeal, they will not be repeated here.  

The Veteran contends that he has right ear hearing loss due to acoustic trauma in service.  The Veteran was afforded a VA examination in October 2011.  The VA examiner concluded the Veteran's left ear hearing loss was at least as likely as not related to military noise exposure, and that his tinnitus was a symptom of this hearing loss.  Based on these VA examination findings, the Veteran was service connected for his left ear hearing loss and tinnitus in the November 2011 rating decision.  In his December 2011 Notice of Disagreement and April 2104 Substantive Appeal, the Veteran argued that granting service connection for hearing loss in one ear, but denying it in the other, when both were based on in-service acoustic trauma, was illogical and inconsistent with the evidence of record.

To be clear, the Veteran has a current hearing loss disability in his right ear for VA compensation purposes.  The October 2011 VA examination revealed the following pure tone thresholds, in decibels: 5 (500 Hz); 5 (1000 Hz); 15 (2000 Hz); 30 (3000 Hz); and 45 (4000 Hz).  As the auditory threshold at 4000 Hz was greater than 40 decibels, the Veteran's right ear hearing loss qualifies for service connection consideration.  See 38 C.F.R. § 3.385 (2017).  VA audiological examinations in 2014 and 2015 showed similar results.

The RO has conceded that the Veteran experienced moderate in-service acoustic trauma based on the Veteran's military occupational specialty, FTG-000, fire control technician, specializing in gunfire control.  See November 2011 rating decision; see October 2011 request for physical examination; see also hearing transcript, p. 2.  At the December 2017 videoconference hearing, the Veteran clarified that he worked in radar, operating and maintaining guns on the U.S.S. Wasp.  See hearing transcript, p. 3.  He worked for 10 to 12 hours per day for almost 2 years in close proximity to the flight deck without hearing protection.  See hearing transcript, p. 4.

Thus, the dispositive issue at hand is whether the Veteran's current right ear hearing loss disability is etiologically related to his in-service acoustic trauma.  At the October 2011 VA examination, the VA examiner issued a negative nexus opinion on the basis that the Veteran's in-service audiological test results showed normal hearing in the right ear throughout service.  The VA examiner therefore concluded that the Veteran's right ear hearing loss first began after his military service had ended.  

In response to this negative nexus opinion, the Veteran testified that post-service he had no exposure to loud noises.  See hearing transcript, p. 9.  In follow-up correspondence, the Veteran explained that he was employed post-service by a steel fabricator company.  See December 2017 correspondence.  He worked as an electrician fixing machines that manufactured parts.  The Veteran described the noise level of this work as minimal.  Id.

In December 2017, the Veteran presented to audiologist, E.A.G., who provided the following opinion: "The high-frequency sensorineural hearing loss in the right ear is likely to have been a combination of history of noise exposure, the aging process, and other unknown factors."  In light of the Veteran's credible testimony that his only significant noise exposure occurred during his military service, the Board interprets. E.A.G.'s opinion as a positive nexus between his current right ear hearing loss disability and his military acoustic trauma.

In light of the conflicting medical opinions of record, the extensive lay documents presented by the Veteran in support of his claim, and the testimony of the Veteran and his spouse, the Board finds that the evidence is in relative equipoise.  Affording the Veteran the benefit of the doubt, as prescribed by 38 C.F.R. § 3.102, the Veteran's claim of entitlement to service connection for hearing loss in the right ear is granted.



ORDER

Entitlement to service connection for hearing loss in the right ear is granted.



____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


